Case 18-11739      Doc 29     Filed 09/03/19 Entered 09/03/19 16:17:39           Desc Main
                                Document     Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINIOS
                              EASTERN DIVISION

 IN RE:                                       )    NO. 18-11739
 ROBERT MOYLAN                                )
                                              )    HON. JANET S. BAER
                                              )    BANKRUPTCY JUDGE


                               NOTICE OF MOTION

 TO: Parties listed on the attached Service List

    PLEASE TAKE NOTICE that on September 20, 2019, at 11:00 a.m. the undersigned
 will appear before the Honorable Janet S. Baer, United States Bankruptcy Judge, or any
 other judge sitting in her place and stead, at Kane County Courthouse, Room 240, 100 S.
 Third Street, Geneva Illinois and then and there present the attached Motion, a copy of
 which is attached hereto and hereby served upon you.



                                                      _/s/ Brenda Porter Helms

                             CERTIFICATE OF SERVICE

        The undersigned certifies that pursuant to Section H, B, 4 of the Administrative
 Procedures for the Case Management/Electronic Case filing System, service of the
 above-mentioned Motion on all parties identified as Registrants on the appended service
 list was accomplished through the Court’s Electronic Notice for Registrants and, as to all
 other parties on the attached Service List, he/she was served a copy as set forth therein,
 this 3rd day of September, 2019, at 3400 W. Lawrence Avenue, Chicago Illinois.


                                              __/s/ Brenda Porter Helms ____
 Brenda Porter Helms
 #6184302
 3400 W. Lawrence Avenue
 Chicago IL 60625
 (773) 463-6427
Case 18-11739      Doc 29      Filed 09/03/19 Entered 09/03/19 16:17:39   Desc Main
                                 Document     Page 2 of 4



                                      SERVICE LIST

 Service via Court’s electronic notification system

 Office of U.S. Trustee
 USTPRegion11.ES.ECF@usdoj.gov

 David Siegel

 To all parties entitled to notice on the Court’s ECF filing service

 Service via first class mail, postage prepaid

 Robert Moylan
 1042 N. Main St
 Naperville IL 60563

 Gregory Kulis
 30 N. LaSalle St. #2140
 Chicago IL 60602

 Discover Bank
 Discover Products Inc. P.O. Box 3025
 New Albany OH 43054

 Capital One Bank
 P.O. Box 71083
 Charlotte NC 28272

 Synchrony Bank
 c/o PRA Receivables Management
 P.O. Box 41021
 Norfolk VA 23541

 PYOD its successors and assigns
 Of Synchrony Bank
 Resurgent Capital Services
 P.O. Box 19008
 Greenville SC 29602

 Citibank
 701 E. 60th Street North
 Sioux Falls SD 57117
Case 18-11739       Doc 29     Filed 09/03/19 Entered 09/03/19 16:17:39            Desc Main
                                 Document     Page 3 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 IN RE:                                        )   CASE NO. 18-11739
 ROBERT MOYLAN                                 )   HON. JANET S. BAER
                                               )   BANKRUPTCY JUDGE

         MOTION FOR AUTHORITY TO ABANDON CAUSE OF ACTION

        NOW COMES the Trustee herein, Brenda Porter Helms, pursuant to 11 U.S.C.

 section 554 and requests that this Court enter an order authorizing the abandonment of

 certain causes of action against Robert Berlin and Cheryl York, employees of DuPage

 County, and, in support thereof, states the following grounds:

        1.   Applicant is the appointed and serving Chapter 7 Trustee for the estate of the

             debtor, Robert Moylan (“Debtor”) and brings this matter to the court in her

             capacity as trustee and not individually.

        2.   Prior to the filing of the chapter 7 bankruptcy, the Debtor had filed a

             Complaint against Robert Berlin, DuPage County State’s Attorney and Cheryl

             York, an investigator employed by the State’s Attorney’s office.

        3. The Complaint seeks a determination that the actions of Cheryl York in going

             into the Debtor’s office and seizing a patient file were wrongful and in

             violation of the Debtor’s Fourth Amendment rights and HIPPA (Health

             Insurance Portability and Accountability Act).

        4. However, the Debtor’s civil case has been put on hold while a criminal case

             against the Debtor goes to trial, which means undetermined delay and

             uncertainty in the civil case.
Case 18-11739      Doc 29     Filed 09/03/19 Entered 09/03/19 16:17:39              Desc Main
                                Document     Page 4 of 4


        5. The Trustee proposes to abandon the civil Complaint and file a Report of No

            Distribution because a trial in the near future is unlikely and the Trustee is

            unable to determine if any recovery would have significant value to the estate.



            WHEREFORE, for the reasons set forth above, the Trustee respectfully

 requests that this Court enter an order authorizing the Trustee to abandon all her right,

 title and interest in the Complaint filed by the Debtor against Robert Berlin and Cheryl

 York and for such further relief as this Court deems appropriate.



                                                       /s/ Brenda Porter Helms
                                                       Trustee



 Brenda Porter Helms
 3400 W. Lawrence Ave.
 Chicago IL 60625
 (773) 463-6427
